Citation Nr: 0110228	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  00-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for transurethral 
resection of the prostate with penile implant.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran had active service from July 1943 to November 
1948 and from October 1950 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In the veteran's February 2000 notice of disagreement he 
indicated a desire to claim entitlement to service connection 
for bilateral tinnitus.  This claim is referred to the RO for 
its consideration.  

An August 2000 RO decision denied service connection for 
multiple disabilities on the basis that they were not well 
grounded.  The record does not indicate that the veteran 
appealed that decision, but that decision does fall within 
the July 14, 1999, to November 9, 2000, time period.  
Therefore, it is referred to the RO for its review in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); VCAA; 38 C.F.R. 
§§ 3.303, 3.304 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law reaffirms and clarifies 
the obligations of VA with respect to the duty to assist.  In 
this regard, the veteran and his representative have been 
provided a statement of the case advising them of the 
governing laws and the evidence necessary to substantiate the 
veteran's claim for service connection for PTSD, as well as 
the evidence of record relating to the claim.  When the 
veteran filed his claim in May 1999 he indicated that he had 
not received treatment for PTSD and there is no indication of 
record that there are any health care records relating to 
treatment of the veteran for PTSD that could be requested.  
The veteran has been afforded a VA psychiatric examination 
and, while the examiner indicated that the claims file was 
not available, the veteran's medical chart was available and 
the veteran provided the examiner history relating to his 
combat, as well as his receipt of the Purple Heart after his 
tank ran over a land mine.  The veteran initially requested a 
hearing before a hearing officer, rescheduled his hearing 
once, and then failed to report for a hearing.  Since the 
purpose of the July 1999 VA psychiatric examination was to 
determine if the veteran currently has PTSD, and the examiner 
was aware of the veteran's military history, including his 
combat history, the Board concludes that the examination 
complies with the VCAA, especially in light of the veteran's 
report that he had received no treatment for PTSD and the 
absence of any further relevant records contained in the 
claims file.  Accordingly, the Board concludes that the VA 
has complied with the VCAA because there is no indication 
that any further notification or development could be 
undertaken that has not already been accomplished.

The veteran's service medical records, including his reports 
of service examinations, are silent for any finding regarding 
PTSD.  The report of a May 1972 VA psychiatric examination 
reflects a diagnostic impression of anxiety reaction with 
depressive features.

As noted previously, in the veteran's May 1999 claim he 
indicated that he had not received treatment for PTSD, but 
believed that he had PTSD and desired to be examined to 
establish that he had PTSD.  The veteran, as a lay person, is 
not qualified to establish a medical diagnosis from medical 
etiology, because he does not have sufficient medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's own statement that he 
believes that he has PTSD is not probative evidence to 
establish a current diagnosis.  

The report of a July 1999 VA psychiatric examination notes 
the veteran's military history and current symptoms.  The 
Axis I impression was none and the impression was that the 
veteran did not have symptomatology of PTSD.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The record reflects that the veteran has been awarded the 
Purple Heart and Combat Infantryman Badge.  However, there is 
no competent medical evidence indicating that the veteran 
currently has PTSD or that he has ever had PTSD.  There is 
competent medical evidence indicating that the veteran does 
not currently have PTSD.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
PTSD.  Since the veteran does not have PTSD a preponderance 
of the evidence is against establishing service connection 
for this disorder.  


ORDER

Service connection for PTSD is denied.


REMAND

As noted previously the recent passage of the VCAA has 
resulted in a significant change in the law during the 
pendency of this appeal.  The report of a July 1999 VA spine 
examination reflects an impression that includes lumbar 
stenosis with significant facet hypertrophy and degenerative 
disc disease.  However, the examiner did not offer an opinion 
regarding any relationship between this current disability 
and the veteran's active service or incident during his 
active service.  Further, the veteran has not been afforded 
an examination regarding his claim for service connection for 
transurethral resection of the prostate with penile implant.  
Private medical records regarding this claim have been 
submitted.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the existence and etiology of any 
currently manifested transurethral 
resection of the prostate with penile 
implant.  The claims folder must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
completed and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested transurethral resection of the 
prostate with penile implant is related 
to the veteran's active service.  A 
complete rationale for all opinions 
offered should be provided.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any currently manifested low 
back disability.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
completed and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to the etiology of 
any currently manifested low back 
disability, including whether it is as 
likely as not that it existed during the 
veteran's active service or is related to 
the veteran's active service.  A complete 
rationale for all opinions offered should 
be provided.  

4.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues remaining on appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



